 

BS __—E—E eee

R ;
. Case 3:19-cv-01184-K Document9 Filed 05/28/19 Pagelof3 PagelD 44

   

tot

AFFIDAVIT OF SERVICE

eo

ae
ee

oF {AV 9¢ AY .
UNITED STATES DISTRICT COURT CTO NAY O ANID:
Northern District of Texas

Case Number: 3:19-CV-01184-G

DEPUTY CLERK af
Plaintiff:

Tactus Technologies LLC
vs.

Defendant:
ZTE (USA) Inc

Received these papers on the 20th day of May, 2019 at 12:43 pm to be served on ZTE (USA) Inc. care of its
Registered Agent, INCORP SERVICES, INC., 815 Brazos Street, Suite 500, Austin, Travis County, TX 78701.

|, Thomas R. Kroll, being duly sworn, depose and say that on the 20th day of May, 2019 at 1:30 pm, I:

served ZTE (USA) Inc. by delivering to its Registered Agent, INCORP SERVICES, INC., by and through its
designated agent, JULIE STRUCK, at the address of: 815 Brazos Street, Suite 500, Austin, Travis County, TX
78701, a true copy of this Summons in a Civil Action together with Complaint for Patent Infringement and
attached Exhibits, having first endorsed upon such copy of such process the date of delivery.

| certify that | am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
103, 501, and 501.2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
in and for the State of Texas. | am competent to make this oath; | am not less than 18 years of age, | am not a party

to the above-referenced cause, | have not been convicted of a felony or a crime of moral turpitude, and | am not
interested in the outcome of the above-referenced cause.

 

Thomas & Kroll
PSC - 3012, Exp. 8/31/2019

  

Subscribed and Sworn to before me on the 20th day of Wilh
May, 2019 by the affiant who is personally known to me.

 

NOTARY PUBLIC

w
= 2.9 or. & Our Job Serial Number: THP-2019005478
= s s Ref: 1360368

215 EN ei
SBpyright © 8e-201 QGatabast Seg

es, Inc. - Process Server's Toolbox V8.1c
* an “nl -y KO

Seal eee Ss
My PIRES {BS
TAOS
 

Case 3:19-cv-01184-G Document5 Filed 05/16/19 Pagelof2 PagelD 40

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

OQlH43p1 for the

 

Northern District of Texas

Tactus Technologies LLC

 

 

)
Plaintiff )
Vv. Civil Action No. 3:19-cv-01184-G
ZTE (USA) Inc
Defendant )
Summons in a Civil Action
TO: ZTE (USA) Inc

c/o Its Registered Agent- Incorp Services, Inc.
815 Brazos, Suite 500, Richardson, TX 78701

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiffs attorney, whose name and address are:

Timothy Grochocinski
15020 S Ravinia Ave
Suite 29

Orland Park , IL 60462

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

 

 
 

 
   
  
 

Case 3:19-cv-01184-K Document9 Filed 05/28/19 Page 3of3 PagelD 46
Case 3:19-cv-01184-G Document5 Filed 05/16/19 Page 2of2 PagelD 41

‘AO 440 (Rev. 12.09) Summons in a Civil Action (Page 2)
Civil Action No. 3:19-cv-01184-G

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

ig ang title, if any) CTE [ VS. A ) THC.

     

This summons for (name of indi

was received by me on (date)

[I personally served the summons on the individual at (place)

 

on (date) > OF

 

 

[— I left the summons at the individual's residence or usual place of abode with (name)

 

a person of suitable age and discretion who resides there,

>

on (date) , and mailed a copy to the individual's last known address; or

 

 

[- Iserved the summons on (name of individual) , who is designated

by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

 

on (date) ; or
[ Ireturned the summons unexecuted because > Or
[other (specifv)
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
